Citation Nr: 1125361	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  08-03 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the left wrist, currently evaluated as 10 percent disabling. 

2.  Entitlement to a higher (compensable) initial rating for a scar of a right iliac bone graft site.

3.  Entitlement to non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to October 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Additional pertinent evidence was received from the Veteran in May 2010.  The Veteran has waived initial RO review of this evidence and the Board will consider it.  38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran's left wrist disability is manifested by pain and limitation of motion, with no ankylosis or bone fusion.

2.  The scar of the right hip is superficial, stable, non-tender, is less than 39 square centimeters, and does not cause any limitation of function.

3.  The Veteran's disabilities do not permanently preclude him from engaging in all forms of substantially gainful employment consistent with his age, education, and work experience.

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 percent for residuals of a fracture of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5213, 5214, 5215 (2010).

2.  The criteria for an initial compensable evaluation for a residual scar of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.20 (2010), 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2008).

3. The criteria for the award of a permanent and total disability rating for pension purposes have not been met.  38 U.S.C.A. §§ 1501, 1502, 1521, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.342, 4.3, 4.7, 4.15, 4.17 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The record shows that through VCAA letters dated February 2007 and August 2008  the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in February 2007 prior to the initial unfavorable decision in September 2007.  In this case, the February 2007 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

Although one of the notices did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in September 2008, thereby curing the defective timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

As to the appeal for a higher initial rating for a scar, in cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in June 2007 and September 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, as well as the Veteran's history and complaints, and the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination reports are adequate to decide the claims of service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Ratings

Service treatment records reflect that during service, the Veteran fractured his  scaphoid bone in the left wrist, and underwent surgery on the left wrist.  He underwent open reduction and internal fixation (ORIF), with a bone graft from the right iliac crest.

The Veteran contends that his left wrist disability and service-connected right hip scar are more disabling than currently evaluated.  In March 2007, he stated that he had chronic pain in his left wrist and right hip.  He reported pain when typing and walking.  In a March 2007 statement, his wife said he showed daily signs of chronic pain in his hip and left wrist.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991). 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending. In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Left Wrist Disability 

The RO has rated the Veteran's service-connected residuals of a fracture of the left wrist scaphoid as 10 percent disabling under Diagnostic Code 5215.

The Veteran has not reported receiving any recent treatment for his left wrist disability.

Normal dorsiflexion of the wrist is from 0 to 70 degrees and normal palmar flexion is from 0 to 80 degrees.  See 38 C.F.R. § 4.71, Plate I.  Normal ulnar deviation is from 0 to 45 degrees and normal radial deviation is from 0 to 20 degrees.  Id.

Limitation of motion of the wrist is rated under Diagnostic Code 5215.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Under that code, a maximum 10 percent disability evaluation is assigned for either the major (dominant) or minor (non-dominant) hand with dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  Id.  Hence, a higher rating is not warranted under this code during the entire rating period on appeal.  Other potentially applicable diagnostic codes are listed below.

Under Diagnostic Code 5214, a 30 percent rating is warranted when there is favorable ankylosis in 20 to 30 degrees of dorsiflexion in the major wrist.  A 40 percent rating is warranted when there is ankylosis of the major wrist in any other position, except favorable.  A 50 percent rating is warranted when there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation of the major wrist.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28th Ed. 1994) at 86).  Extremely unfavorable ankylosis will be rated as loss of use of the hand under Diagnostic Code 5125.

Diagnostic Code 5213 provides ratings based on impairment of supination and pronation of the forearm.  Supination of the forearm limited to 30 degrees or less is rated 10 percent disabling for the major side.  Limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, is rated 20 percent disabling for the major side; limitation of pronation with motion lost beyond the middle of arc is rated 30 percent disabling for the major side.  Loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, is rated 20 percent disabling for the major side; loss of supination or pronation due to bone fusion, with the hand fixed in full pronation, is rated 30 percent disabling for the major side; and loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation, is rated 40 percent disabling for the major side.  38 C.F.R. § 4.71a.

Reports of VA examinations on file reflect that the Veteran's left hand is his non-dominant hand.

On VA examination of the left wrist in January 2000, the wrist had good conformity; the incision for the grafting was on the volar side of the wrist and it was well-healed.  The left wrist volar flexed 50 degrees compared to 70 on the normal right side.  Left wrist dorsiflexion was to 60 degrees.  Rotational movements of the forearm were full and there was no limitation of thumb or finger movement.  Sensation was intact.  The diagnosis was history of scaphoid fracture which progressed to delayed or non-union and was then treated by pinning and grafting.  The Veteran had some restriction of wrist motion.

At a June 2007 VA examination, the Veteran complained of constant daily sharp left wrist pain.   He said the wrist popped and cracked a lot and occasionally swelled if he bumped it.  He wore a left wrist splint every day which helped.  He said his pain averaged 6/10, and went to 10/10 if he bumped it.  He was a salesman, and if he did a lot of typing on the computer it aggravated his left wrist.  It interfered with his daily activities, especially with increased activities like typing or repetitive movements.  There was no additional limitation with flare-ups.  On examination, the wrist appeared normal.  There was no deformity or swelling.  He had slight tenderness of the left scaphoid area.  Dorsiflexion was from 0 to 45 degrees with pain in the left scaphoid area.  Volar flexion was from 0 to 67 degrees, radial deviation from 0 to 10 degrees with pain, ulnar deviation from 0 to 30 degrees with pain.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movements.  The examiner indicated that an X-ray study of the left wrist showed good alignment with no degenerative joint disease.  The diagnosis was recurrent scaphoid fracture requiring titanium pin and bone graft with chronic left wrist pain and decreased range of motion.

A June 2007 X-ray study of the left wrist shows a diagnostic impression of previous ORIF for fracture of the navicular bone with single screw in place.  Healing appeared to be adequate and position was satisfactory.  Arthritic change was not evident.  There were no other abnormal changes.

In October 2007, the Veteran contended that his typing ability was reduced due to his limitation of motion of the left wrist, which affected his work.

Throughout the rating period on appeal, the Veteran's left wrist disability was primarily manifested by pain and limitation of motion.  Ankylosis was not shown during this period, and thus a rating in excess of 10 percent is not warranted under Diagnostic Code 5214.  A higher rating is also not warranted under Diagnostic Code 5213, as there was no evidence of limitation of pronation with motion lost beyond the last quarter of arc, or evidence of bone fusion with the hand fixed near the middle of the arc or moderate pronation.

The Board recognizes the Veteran's reports of left wrist pain.  However, where a Veteran is in receipt of the maximum rating for limitation of motion of a joint, the provisions under DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  In this case, the Veteran's 10 percent evaluation is the maximum rating for loss of motion of the wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  Since there is no applicable diagnostic code that provides an evaluation in excess of 10 percent for limitation of motion of the wrist, 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not applicable.

In sum, there is no support for a disability rating in excess of 10 percent for the Veteran's service-connected left wrist disability throughout the rating period on appeal.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that schedular criteria are inadequate.  The discussion above reflects that the symptoms of the Veteran's residuals of left scaphoid fracture are contemplated by the applicable rating criteria.  Consequently, referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Increased Rating for Scar

In October 2007, the Veteran contended that a 20 percent rating should be assigned for his residuals of a right iliac bone graft.  He said that the Army doctor "whacked my hip out of alignment when he took bone from my hip and placed it in my left wrist."  He said he had difficulty walking without use of a cane, because his hip pain made his right leg feel like it was going to collapse under him when he walked.

The Veteran has not reported receiving any recent treatment for his right hip residuals.

The RO has rated the Veteran's service-connected scar, residual of right iliac bone graft site, as noncompensable under Diagnostic Code 7804.

The applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, as noted in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's claim was received in January 2007, prior to October 23, 2008, the revised criteria are not for application in this case.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 scars (other than on the head, face, or neck) which are deep or cause limited motion warrant a 10 percent disability evaluation when it involves an area or areas exceeding 6 square inches (39 square centimeters).  Note 2 following Diagnostic Code 7801 defines a deep scar as one associated with underlying soft tissue damage.  A 10 percent rating is also warranted when the veteran has a scar (other than on the head, face, or neck) that is superficial and does not cause limitation of motion if the scar has an area exceeding 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7802.  The existence of a superficial, unstable scar (one where there is frequent loss of covering of skin over the scar) warrants a 10 percent rating, which is the maximum. 38 C.F.R. § 4.118, Diagnostic Code 7803.

Scars may also be rated based on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805.

At a September 2007 VA examination of the scar of the Veteran's right hip, the examiner noted that a bone graft had been taken from the right iliac crest.  There were no current symptoms.  The length of the scar was 1 1/2 inches by 2 millimeters.  It was non-tender and non-adherent.  It showed no ulceration or breakdown.  There was no limitation of function and it was not disfiguring.  The diagnosis was a well-healed surgical scar from an iliac crest bone graft donor site.

At a September 2007 VA right hip examination, the examiner indicated that he had reviewed the claims file.  The Veteran complained of pain at the prior right iliac crest bone graft donor site.  He said his right lower extremity gave way when he walked, and he took Motrin with good relief.  On examination, there was no deformity, no pseudoarthrosis, no intraarticular involvement, no malunion.  He was not tender over the previous iliac crest bone graft site.  There was no drainage, edema, erythema, or heat, and he had a normal gait.  There were no functional limitations with standing or walking.  On examination, there was full active range of motion of the right hip with minimal pain at the iliac crest bone graft site.  Forward flexion was from 0 to 125 degrees, extension was to neutral.  Abduction was from 0 to 45 degrees, adduction was from 0 to 25 degrees, external and internal rotation was from 0 to 60 and 0 to 40 degrees.  All of these motions produced no pain.  The diagnosis was subjective complaints of pain at the previous iliac crest bone graft site.  There was no right hip joint involvement.  His bone graft site did not prevent him from working at his sales job with Home Depot.

Normal flexion of the hip ranges from 125 degrees to zero degrees, and normal abduction of this joint ranges from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Regardless of whether the right hip scar is deep or superficial, the area involved is less than 39 square centimeters.  Thus, the veteran does not meet the criteria for a 10 percent rating under Diagnostic Codes 7801 or 7802.

After a consideration of all of the evidence of record, a higher compensable rating is not warranted under Diagnostic Codes 7803, 7804, or 7805.  On review of the record, the Board finds evidence that the scar is well-healed, stable, and superficial.  As noted above, on VA examination in September 2007, his right hip scar is healed and non-tender, with no other symptomatology.  Therefore, the Board finds that a higher rating is not warranted under these codes because the evidence does not show a scar that is unstable, painful on examination, or causes any limitation of function.  38 C.F.R. § 4.118.

The Board has considered the potential application of a separate rating based on the Veteran's reports of hip pain.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (2010).  However, an orthopedic examination of the right hip showed normal range of motion without pain, with no right hip joint involvement, and thus a separate compensable rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5250-5253.  Similarly, the medical record does not show that the Veteran has ankylosis of the right hip, or flail joint of the hip, and thus these codes are inapplicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254.  There are no other relevant Diagnostic Codes for consideration.

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that schedular criteria are inadequate.  The discussion above reflects that the symptoms of the Veteran's scar residuals of right iliac bone graft site are contemplated by the applicable rating criteria.  Consequently, referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

Non-Service-Connected Pension

The Veteran contends that he is unable to work due to his disabilities, specifically his left wrist and right hip conditions.  Non service-connected pension benefits are payable to a veteran who served for ninety (90) days or more during a period of war, which is not in dispute here, and who was permanently and totally disabled due to nonservice-connected disabilities that are the not the result of his own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited therein.  If a veteran's combined disability is less than 100 percent, he must be unemployable by reason of disability. 38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4, see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321 (a), Part 4.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

To be eligible for VA pension, the evidence of record must demonstrate that the Veteran is permanently and totally disabled for nonservice-connected disabilities that are the not the result of his own willful misconduct.  For the purposes of pension benefits, the person shall be considered to be permanently and totally disabled if such individual is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from (1) any disability which is sufficient to render it impossible for the average person to obtain a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the VA Secretary to be of such nature or extent as to justify a determination that persons suffering there from are permanently and totally disabled.  See 38 U.S.C.A. § 1501 (a); 38 C.F.R. §§ 3.340 (b), 4.15.

One way for a veteran to be considered permanently and totally disabled for VA pension purposes is to satisfy the "average person" test.  38 U.S.C.A. § 1502 (a) and 38 C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have the permanent loss of use of both hands or feet, or one hand and one foot, or the sight of both eyes, or be permanently helpless or permanently bedridden; or the permanent disabilities must be rated, singly or in combination, as 100 percent.  The evidence does not show, and the Veteran does not claim, that he meets any of these criteria.

All veterans who are basically eligible for pension benefits and who are unable to secure or follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled.  For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16 is a requisite.  When the percentage requirements are met, and the disabilities involved are rated permanent in nature, a rating of permanent and total disability will be assigned if the veteran is found to be unable to secure or follow substantially gainful employment for reason of such disability. Prior employment or unemployment status is immaterial if in a judgment by a rating board the veteran's disabilities render him or her unemployable.  38 C.F.R. § 4.17.

The percentage requirements of 38 C.F.R. § 4.16 are as follows:  if there is only one disability, this disability shall be rated at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring a combined rating to 70 percent or more.  See 38 C.F.R. § 4.16.

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the Rating Schedule, but is found to be unemployable for reason of his disabilities, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extraschedular basis.  See 38 C.F.R. § 38 C.F.R. § 3.321 (b), 4.17 (b).

The record shows that the Veteran was born in December 1963, is 47 years old and completed 4 years of college.  In his January 2007 claim for non-service-connected pension, the Veteran stated that he was currently employed, and earned $24,000 per year.  He stated that he had been working at Home Depot since April 2002.  He said he had lost 30 days due to disability.

A report of a January 2000 VA examination reflects that the Veteran reported that he had a degree in teaching from a local university.

In October 2007, the Veteran contended that his job at Home Depot was in jeopardy because his typing ability was reduced due to his limitation of motion of the left wrist.  He said he could not be promoted because of his physical ailments, and he might lose his job due to his job performance.  He said his job did not pay enough to live on.

At a September 2007 VA examination, the examiner noted that the Veteran had a past medical history of hyperlipidemia, increased liver function tests, GERD, prostatitis, erectile dysfunction, left scaphoid fracture, seasonal allergies, and status post left forearm fracture as a child.  His past surgical history included status post manipulation under anesthesia of the left knee, and status post ORIF of the left scaphoid fracture utilizing a right iliac crest bone graft in 1993.  The Veteran reported that he was currently working for Home Depot at a desk job selling flooring.  As to a diagnosis, the examiner referred to the medical and surgical histories noted above.  The examiner opined that the Veteran's problem with his left wrist and current complaint of pain at the previous iliac crest bone graft site and his other medical conditions would not prevent him from maintaining gainful employment, noting that he was currently working at Home Depot.

To be entitled to a permanent and total rating for pension purposes, the evidence must show that the claimant is unable to secure or follow substantially gainful employment for reason of such disability.

The RO has assigned disability ratings of 10 percent each for the Veteran's service-connected left wrist and left knee disabilities, and a noncompensable rating for service-connected residuals of fracture of the left index finger, left little finger, bilateral hearing loss, and scar residuals of right iliac bone graft site.  His combined service-connected disability rating is 20 percent.  The RO has assigned a combined evaluation for pension purposes of 20 percent, considering the following disabilities:  arthritis of the left thumb, left elbow, and left shoulder, tinnitus, and anxiety and depression.

In this case, while the Veteran's disabilities undoubtedly would make his work more difficult, there is no medical evidence to the effect that they would prevent him from working.  The Veteran's work history and education indicate that he would be qualified for a sedentary-type position.  No medical evidence of record reflects that the Veteran's disabilities preclude him from securing and following substantially gainful employment, even when considering age, occupational background and other related factors.  Finally, and most significantly, the Veteran is currently employed, and has held the same job since 2002.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

An increased rating in excess of 10 percent for a left wrist disability is denied.

A higher compensable rating for a scar, residual of right iliac bone graft site, is denied.

A permanent and total disability rating for pension purposes is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


